Citation Nr: 0205994	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of residuals of a left ankle injury, status 
post Chrisman-Snook reconstruction and arthroscopy with 
anterolateral ankle decompression, rated as 20 percent 
disabling prior to November 7, 2001.  

2.  Entitlement to service connection for a right ankle 
disability as secondary to the service-connected left ankle 
disorder.  

(The issue of evaluation of residuals of a left ankle injury 
as of November 7, 2001, and the issue of entitlement to an 
extension of a temporary total disability rating beyond 
October 31, 1997, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

On November 7, 2001, a surgical fusion was performed on the 
service-connected left ankle.  Such fusion can result in 
ankylosis ratable under diagnostic code 5270.  The veteran 
has not been examined by VA since the November 7, 2001 
surgery, so the residuals, including the position of any 
ankylosis, have yet to be determined.  The Board is taking 
action to develop this aspect of the claim by having the 
veteran examined.  The extent of the disability as of the 
November 7, 2001 surgery will be the subject of a later Board 
decision.  This decision is limited to the evaluation before 
the November 7, 2001 surgery.  Additionally, in view of the 
grant of service connection for a right ankle disability in 
this decision, the issue of entitlement to an extension of a 
temporary total disability rating beyond October 31, 1997, 
will be deferred pending assignment of a rating or ratings 
for this disability.

The veteran apparently seeks a prolonged extension of a total 
disability rating for convalescence under 38 C.F.R. § 4.30 
for reasons which could possibly give raise to a claim for a 
total disability rating for compensation based on 
unemployability of the individual (TDIU) under 38 C.F.R. 
§ 4.16.  Neither the evidence nor the veteran's statements 
clearly raise such a TDIU claim.  If the veteran is making a 
TDIU claim, he should notify the RO.  


FINDINGS OF FACT

1.  For the issues decided here, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  

2.  Prior to November 7, 2001, the service-connected 
residuals of a left ankle injury, status post Chrisman-Snook 
reconstruction and arthroscopy with anterolateral ankle 
decompression, were manifested by no more than a marked 
limitation of motion.  

3.  The service-connected residuals of a left ankle injury, 
status post Chrisman-Snook reconstruction and arthroscopy 
with anterolateral ankle decompression, are manifested by 
mild incomplete paralysis of the sural branch of the external 
popliteal or common peroneal nerve and the superficial 
peroneal nerve.  

4.  The veteran sustained a right ankle injury on March 31, 
1997, as the result of his service-connected left ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected residuals of a left ankle injury, status 
post Chrisman-Snook reconstruction and arthroscopy with 
anterolateral ankle decompression, prior to November 7, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 5271 (2001) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for a 10 percent rating for the service-
connected neurologic residuals of a left ankle injury, mild 
incomplete paralysis of the sural branch of the external 
popliteal or common peroneal nerve and the superficial 
peroneal nerve, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Codes 8521, 8522 (2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  

3.  The veteran's right ankle disability is proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for a higher 
evaluation for the left ankle, service connection for the 
right ankle and an extension of a total convalescence rating 
is complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(a)(3)).  The rating decision, statement of 
the case, and supplemental statements of the case notified 
the veteran and his representative of the evidence necessary 
to substantiate the claims, the evidence which had been 
received, and the evidence to be provided by the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and medical opinions 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Evaluation of the left ankle  The veteran appealed the 
initial evaluation assigned by the RO effective the first day 
after the veteran completed active service.  The RO increased 
the evaluation to 20 percent, effective the first day after 
the veteran left service.  As this claim arises from an 
initial evaluation, the Board has considered the issues 
raised by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether staged ratings should be assigned.  

Background  In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2001).  

The service medical records contain a September 1991 note 
following a left ankle sprain.  The injury continued to be 
symptomatic, and in October 1991, X-rays revealed a fracture 
of the medial malleolus.  The clinical records followed 
continuing symptoms and treatment.  In February 1992, surgery 
was performed.  Pre-operative X-rays revealed a talar tilt of 
8 degrees compared to 0 degrees on the right.  Surgery 
disclosed no obvious abnormality, although there was a lack 
of distinguishable lateral stabilizing ligaments.  The 
anterior portion of the peroneus brevis tendon was transected 
for use as a graft.  A hole was drilled in the fibula just 
distal to the ankle joint.  A transverse tunnel was made in 
the calcaneus.  The tendon graft was passed through and 
sutured.  The operation was a Chrisman-Snook left ankle 
reconstruction.  

Post surgical notes reflect continuing complaints of left 
ankle pain.  
In November 1992, there was recurrent left ankle pain.  In 
February 1993, the veteran had persistent left ankle pain.  
In March 1993, the veteran complained of sharp pain on the 
lateral aspect of his left ankle with movement.  There was 
tenderness over the anterior lateral joint line.  
Dorsiflexion was limited.  There were positive responses to 
inversion and plantar flexion.  X-rays showed a 4 millimeter 
loose fragment at the medial aspect of the left ankle.  The 
veteran was seen for a consultation, in April 1993.  X-rays 
were unremarkable.  There was a full range of motion except 
for decreased inversion.  There was no residual instability.  
In September 1993, it was reported that a bone scan revealed 
degenerative joint disease of the left ankle.  The veteran 
reported continued pain with extension and flexion as well as 
inversion and eversion.  The examiner found a decreased range 
of motion secondary to pain.  Later in September 1993, it was 
reported that the veteran experienced pain on the lateral 
aspect of the left ankle with running.  The left ankle did 
not have any swelling.  The legs were stable.  Dorsiflexion 
was 10 degrees on the left and 15 degrees on the right.  
Plantar flexion was full, bilaterally.  It was noted that a 
bone scan disclosed possible degenerative joint disease at 
the lateral ankle.  The assessment was possible degenerative 
joint disease at the lateral ankle.  

In January 1994, there were continued complaints of left 
ankle pain when running or ascending steps.  Dorsiflexion was 
10 degrees and plantar flexion was 25 degrees.  The ankle was 
stable.  

In April 1994, the veteran was hospitalized for continuing 
left ankle complaints.  Examination was entirely normal 
except the left foot had a slight caval varus.  The left foot 
had 5 degrees dorsiflexion and 40 degrees plantar flexion as 
compared to 20 degrees dorsiflexion and 45 degrees plantar 
flexion on the right.  He had tenderness over the anterior 
limb of his Chrisman-Snook .  The X-rays were essentially 
normal, although the tibia appeared slightly subluxed 
anteriorly.  Surgery revealed several knots of non-absorbable 
suture, which were removed.  Postoperatively, he did well in 
a short leg cast.  

A consultation report, dated in September 1994, reflected 
reports of continued left ankle pain.  Dorsiflexion was 6 
degrees and plantar flexion was 50 degrees.  There was a 
complaint of pain on inversion.  Inversion was to 20 degrees 
and eversion was 5 degrees.  

A VA examination was performed in March 1995.  The veteran 
reported left ankle pain and swelling, aggravated by standing 
and walking.  He walked with an unremarkable gait.  The 
surgical scar was well healed.  There was 10 degrees 
dorsiflexion and 10 degrees plantar flexion.  There was 
tenderness to palpation laterally.  He was able to heel and 
toe walk with complaints of ankle pain.  He was able to 
slowly squat and arise with complaints of ankle pain.  X-rays 
showed a normal ankle joint space.  There was a well-defined 
depression in the medial malleolus.  

The report of the August 1995 VA examination shows the 
veteran was walking with a left shortened weight-bearing 
limp.  He had trouble walking on his heels, especially on the 
left.  Knee flexion caused the left heel to come off the 
floor.  There was no left ankle dorsiflexion.  Plantar 
flexion was 40 degrees with only 15 degrees inversion and 
eversion.  Strength was good.  There was a complaint of pain 
and tenderness in the incisional scar.  The scar was well 
healed.  The incision was not inflamed and there was no 
significant adhesion.  The impression was impaired range of 
motion, especially for inversion and eversion, and for 
dorsiflexion with tenderness and pain in the incisional scar.  

The veteran had outpatient surgery in April 1996, for open 
release of left ankle impingement.  

In April 1996, the veteran testified at a hearing at the RO.  
He described his injury, symptoms, and treatment in detail.  
He reported that he worked in a shoe store and his ankle 
became stiff in the course of the work day.  

During the November 1996 VA examination, it was noted that 
the veteran had been placed in an ankle brace boot about two 
weeks earlier.  He reported pain on walking up an incline or 
stairs.  Pain and stiffness limited motion.  The veteran's 
flexion was approximately 5 degrees, active, and 0 degrees, 
passive.  Plantar flexion was 30 degrees.  There was 5 
degrees eversion and 10 degrees inversion.  There was some 
bruising discoloration and mild edema on the lateral left 
ankle.  The surgical scar was noted without comment as to 
whether it was symptomatic.  There was decreased sensory 
function of the lateral two toes, which the doctor felt was 
probably secondary to peripheral nerve injury during surgery.  

VA clinical notes from October 1996 to February 1997 follow 
the veteran's progress.  A January 1997 arthrogram of the 
left ankle had findings consistent with a deltoid ligament 
tear and a previous lateral collateral ligament tear.  

A February 1997 VA orthopedic clinic note considered the 
veteran's complaints and history.  The surgical scars were 
well healed.  There was 2+ tenderness to palpation, 
laterally.  Findings were otherwise negative.  There was no 
instability, but there was 1+ pain laterally with varus 
stress.  There was a near normal range of motion without 
pops.  The Achilles tendon was not tender.  The assessment 
was a probable soft tissue impingement.  

In February 1997, the veteran again testified as to his 
symptoms and treatment, at an RO hearing.  

VA clinical notes continued to follow the veteran.  Notes in 
April 1997 primarily addressed a right ankle injury.  On 
April 4, 1997, the left ankle was noted to be stable.  In an 
April 18, 1997 VA orthopedic note, the left ankle was stable 
with strength 5/5 in plantar flexion, dorsiflexion, inversion 
and eversion.  

In May 1997, private orthopedic surgeon, Thom A. Tarquino, 
M.D., reported that the veteran complained of persistent 
lateral left ankle pain, numbness and tingling in the 
dorsolateral aspect of the left forefoot and episodes of the 
left ankle giving way.  On examination, the scar was benign.  
There was hypesthesia in both the superficial peroneal nerve 
distribution laterally and in the sural nerve distribution.  
There was tenderness to palpation of the ankle between the 
surgical scars.  The left ankle was stable to varus stress, 
but was painful on inversion and eversion.  He had good 
peroneal strength.  He was placed in a short walking cast.  
Another letter, latter in May 1997 shows the cast was removed 
and the veteran was advised to bear weight as tolerated.  The 
report of the later May 1997 visit shows the left ankle 
continued to have severe pain.  The doctor located the pain 
and noted involvement of the peroneal and sural nerves.  

In a brief June 1997 letter, Dr. Tarquino expressed the 
opinion that the veteran was unable to perform work requiring 
standing and might require further surgery.  

In a more detailed letter, in June 1997, Dr. Tarquino stated 
the left ankle showed a markedly positive nerve percussion 
sign over the sural nerve, just behind the lateral malleolus.  
The ankle was not unstable to varus or valgus stress.  
Surgical treatment was discussed.  

In July 1997, Dr. Tarquino excised a left sural nerve neuroma 
and did an arthrotomy of the left ankle.   

An October 31, 1997 VA clinical note recorded complaints of 
left ankle pain.  There was decreased eversion with 
discomfort.  There was no loss of strength or swelling.  
There was tenderness under the medial malleolus.  A brace on 
the left foot was recommended.

The veteran testified at a hearing at the RO in May 1998.  A 
transcript of the hearing is of record.

In March 1999 the Board remanded the case to the RO for 
additional development, to include an examination and an 
opinion concerning the effect of pain upon the veteran's 
ability to function.

The report of an examination in April 1999 reflects that 
there was no swelling or deformity in the left ankle.  The 
surgical scar was well healed.  There was 20 degrees 
dorsiflexion and 50 degrees plantar flexion.  The doctor 
stated that was a normal range of motion.  The subtalar joint 
had 20 degrees of inversion and 5 degrees of eversion, as 
compared to normals of 30 and 20 degrees, respectively.  He 
was tender over the anterior aspect of the lateral malleolus 
in the area between the lateral malleolus and the distal 
tibia.  He was also tender over his scar 3 centimeters above 
the lateral malleolus.  Tinel's sign was positive at that 
point and a neuroma was suspected.  He had no instability.  
It was the impression that the veteran was status post 
reconstruction of the lateral collateral ligament of the left 
ankle.  The doctor noted that there was no objective evidence 
of instability there was a limitation of subtalar motion 
which was ascribed to scar tissue.  The doctor stated that 
there was no spasm.  Excursion, speed, strength and 
coordination were normal.  The doctor concluded that it was 
not medically feasible to define the degree of functional 
loss due to pain.  There was no weakened movement, excess 
fatigability, incoordination or atrophy of disuse.

The report of a private examination dated in August 1999 
reflects that the veteran's left ankle had 5 degrees 
dorsiflexion and 25 degrees plantar flexion.  There was 
minimal soft tissue swelling about the lateral ligamentous 
complex.  There was tenderness to palpation over the anterior 
lateral aspect of the ankle as well as over the anterior 
talofibular and calcaneofibular ligaments.  Anterior drawer 
was 1-2+ in neutral dorsiflexion, 20 degrees plantar flexion.  
The surgical scar was noted to be well healed.  There was 
decreased sensation overlying the lateral two toes.  X-rays 
demonstrated no bony abnormality.  The impression was left 
ankle instability, rule out occult fracture.  

Private clinical notes show that a left ankle reconstruction 
was surgically performed in August 1999.  Follow up notes 
reflect progress through November 1999 when dorsiflexion was 
5 degrees and plantar flexion was 25 degrees.  The ankle was 
stable.  The incision was well healed without signs of 
infection.  He was changed from an air splint to a lace up 
ankle brace.  

In February 2001, Randall P. Frazier, M.D., discussed the 
veteran's continued complaints of left ankle pain.  The left 
ankle lacerations were noted to be well healed.  There was 30 
degrees of tibiotalar dorsiflexion and 50 degrees of plantar 
flexion.  There was no instability to valgus stress.  Varus 
stress produced a 2+ opening.  There was 1+ anterior draw 
with a good end point.  There was tenderness to palpation 
over the anterior talofibular ligament with palpable 
crepitation in the crouch of the ankle mortis.  There was no 
tenderness over the subtalar joint laterally and distally.  
There was no tenderness medially.  There was no swelling 
about the ankle.  He did walk with a limp.  The diagnosis was 
left ankle instability with impingement.  A diagnostic left 
ankle arthroscopy with anterolateral ankle decompression was 
performed later that month.  

Private rehabilitation notes of April 2001 show that 
treatment resulted in increased range of motion and decreased 
pain, except for an intercurrent ankle sprain which left the 
ankle tender.

Medical records from the Healthsouth Medical Center reflect 
that the veteran underwent surgery on his left ankle on 
November 7, 2001.  The procedure was an arthroscopic 
evaluation and debridement of the ankle joint followed by 
subtalar joint fusion with autologous iliac crest bond graft.  
The diagnosis was degenerative joint disease of the subtalar 
joint with degenerative joint disease of the ankle joint as 
well.

By a decision dated in December 2001, the RO granted the 
veteran a temporary total disability rating under 38 C.F.R. 
§ 4.30 effective November 7, 2001.  As of January 1, 2002, 
the pre-surgery rating of 20 percent was restored under 
Diagnostic Code 5271.

In December 2001, the veteran testified via a video 
conference hearing with this Board Member.  The veteran 
described ankle symptoms, including pain.  He reported 
increased pain on walking inclines or stairs.  He told how 
the condition interfered with his work.  He told of various 
treatments, including physical therapy, surgery and fusion.  
He reported that he was currently off work following fusion 
of the ankle.  He also described his right ankle injury.  

Criteria and Analysis  Service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2001).  Review of the record in this case 
shows that there is no nonunion or malunion of the tibia or 
fibula ratable under this code.  

Ankylosis of the ankle, in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity will be rated as 
40 percent disabling.  Ankylosis of the ankle, in plantar 
flexion, between 30° and 40°, or in dorsiflexion, between 0° 
and 10° will be rated as 30 percent disabling.  Ankylosis of 
the ankle, in plantar flexion, less than 30° will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5270 (2001).  
There is no evidence of ankylosis ratable under this code.  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2001).  The veteran is currently 
assigned the maximum rating under this code.  This rating 
contemplates a marked limitation of motion.  While the range 
of motion has varied, most of the records support the RO 
decision to assign the maximum evaluation throughout the 
rating period.  See Fenderson.  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position will be rated as 20 percent 
disabling.  Ankylosis of the subastragalar or tarsal joint in 
a good weight-bearing position will be rated as 10 percent 
disabling.  38 C.F.R. Part 4, Code 5272 (2001).  While there 
is evidence that these joints are involved, there is no 
evidence of ankylosis.  The limitation of joint motion can 
not be compensated twice, as limitation of ankle motion and 
again as analogous to ankylosis.  38 C.F.R. §§ 4.14, 4.20 
(2001).  Thus, an additional or a higher rating can not be 
assigned under this code.  

Malunion of the os calcis or astragalus will be rated as 20 
percent disabling where there is marked deformity and as 10 
percent disabling where there is moderate deformity.  
38 C.F.R. Part 4, Code 5273 (2001).  The original surgery 
involved a tunnel in the calcaneus or os calcis.  Such 
surgical changes are not analogous to marked or moderate 
deformity.  38 C.F.R. § 4.20 (2001).  Thus, an additional or 
higher rating can not be assigned under this code.  

Astragalectomy residuals will be rated as 20 percent 
disabling.  38 C.F.R. Part 4, Code 5274 (2001).  There is no 
evidence that the astragalus was removed.  Thus, an 
additional or higher rating can not be assigned under this 
code.  

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration.  
38 C.F.R. Part 4, Code 7803 (2001).  Where these criteria are 
not met, a noncompensable rating must be assigned.  38 C.F.R. 
§ 4.31 (2001).  The medical reports in this case repeatedly 
describe the surgical scars as well healed.  The 
preponderance of evidence establishes that the scars are not 
poorly nourished, with repeated ulceration, so this code does 
not provide a basis for an additional evaluation.  

Superficial scars will be rated as 10 percent disabling where 
they are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804 (2001).  Where these criteria are 
not met, a noncompensable rating must be assigned.  38 C.F.R. 
§ 4.31 (2001).  One report, in August 1995, stated that the 
surgical scars were painful and tender.  However, several 
other reports, including more recent reports located the 
tenderness in this area below or adjacent to the scars.  The 
preponderance of evidence here establishes that the 
underlying surgical residuals, near the scars, are tender and 
limit motion, being properly rated under the criteria for 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  The preponderance of evidence establishes that the 
scars, themselves, are not tender and painful on objective 
demonstration and do not approximate the criteria for a 
compensable rating under Code 7804.  

A residual scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  
That is, the limitation of motion due to the scar will be 
rated under Code 5271, as discussed above.  Here again, this 
code does not provide a basis for an additional or higher 
rating.  

The evidence shows that the veteran has neurologic deficits 
which are most likely the result of the ankle surgery.  The 
medical reports contain complaints of numbness and tingling 
and objective findings of hypesthesia in both the superficial 
peroneal nerve distribution laterally and in the sural nerve 
distribution.  These neurologic deficits are not included in 
the factors used in evaluating joint impairment based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  The VA General Counsel has held in a precedent 
opinion that a disability can be rated under two different 
codes if the evidence shows that both types of impairment 
rated under each code are present.  VAOPGCPREC 23-97 (July 1, 
1997).  Thus, the veteran's neurologic deficits can be rated 
in addition to limitation of ankle motion.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (2001).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (2001).  

The sural nerve is a branch of the common peroneal nerve.  
Dorland's Illustrated Medical Dictionary, 1036 (25th ed.)  
Complete paralysis of the external popliteal (common 
peroneal) nerve manifested by foot drop and slight droop of 
first phalanges of all toes, inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened, anesthesia 
covers entire dorsum of foot and toes, will be rated as 40 
percent disabling.  Incomplete paralysis will be rated as 30 
percent disabling where severe, as 20 percent disabling where 
moderate, and as 10 percent disabling where mild.  38 C.F.R. 
Part 4, Code 8521 (2001).  Neuritis (Code 8621) and neuralgia 
(code 8721) will be rated under the above criteria.  

Complete paralysis of the musculocutaneous (superficial 
peroneal) nerve manifested by weakened eversion of the foot 
will be rated as 30 percent disabling.  Incomplete paralysis 
will be rated as 20 percent disabling where severe, as 10 
percent disabling where moderate, and as noncompensable where 
mild.  38 C.F.R. Part 4, Code 8522 (2001).  Neuritis (Code 
8622) and neuralgia (code 8722) will be rated under the above 
criteria.  

The evidence here shows that there was a neuroma which was 
removed; otherwise, there are no organic deficits associated 
with the neurologic involvement.  The essentially subjective 
numbness and tingling, as well as the hypesthesia, are 
symptoms which are consistent with mild neurologic 
involvement.  There is no evidence of motor deficits, 
deficits in response, or other manifestations consistent with 
a moderate level of neurologic impairment.  The mild 
impairment demonstrated here is not compensable under the 
superficial peroneal nerve criteria.  38 C.F.R. Part 4, Codes 
8522, 8622, 8722 (2001).  However, the sural nerve symptoms 
approximate the criteria for mild impairment of the common 
peroneal nerve and can be assigned an additional 10 percent 
rating under Code 8521.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case date in 
July 1997 and supplemental statements of the case dated in 
September 1998, April 1999 and June 2001), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service connection for a right ankle disability.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  In this case, there is no 
competent evidence of right ankle disease or injury in 
service.

The veteran has contended that the service-connected left 
ankle disorder caused the right ankle disorder, either by 
causing him to fall and injure the right ankle or by causing 
a gait disturbance and stress on the right ankle.  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A private hospital emergency room note, dictated March 31, 
1997, contains the following entry: 

This gentleman was apparently unloading 
boxes when he stepped off a truck and 
twisted his ankle.  He heard something 
pop when this occurred.  He did not 
attempt to bear any weight on his ankle 
because of the severity of the pain.  He 
presents now for evaluation.

The hospital emergency room also noted that the veteran was 
in the process of moving.  The doctor found the right tibia 
and fibula intact.  There was a large hematoma on the lateral 
aspect of the right ankle.  There was no crepitus or 
deformity, and neurovascular function of the toes was normal.  
X-rays did not demonstrate fracture or dislocation.  The 
diagnosis was ankle sprain.  

A VA clinical note dated April 1, 1997, shows that the 
veteran reported falling on the right ankle the day before.  
The impression was a non-displaced fracture of the right 
fibula.

A VA clinical note dated April 4, 1997, reflects that the 
veteran reported that his left ankle gave out and he hit the 
curb with his right ankle.  The right fibula was within 
normal limits.  A VA clinical note dated April 9, 1997, shows 
a boot cast was replaced.

A VA orthopedic clinic note dated April 18, 1997, shows the 
veteran was status post inversion injury of the right ankle.  
There was right ankle pain on all ranges of motion.

In his May 1997 report, Dr. Tarquino, reported that the 
veteran had an inversion injury to the right ankle, six weeks 
earlier, with lateral swelling and pain.

In a clinical note dated in August 1997, a VA physician wrote 
that the veteran was seen and followed for left ankle 
impingement and instability.  He recently had left ankle 
reconstruction done.  He had secondarily developed increased 
impingement and some instability in the right ankle.

In a statement dated in August 1997 the veteran reported that 
he had experienced bad cramps and sharp pain in the left 
ankle which caused him to fall.  He stated that this was the 
cause of the right ankle injury on March 31, 1997.

A VA clinical note, dated September 1997, stated that the 
veteran was scheduled for surgery on his right ankle on 
November 6, 1997.  It was anticipated that he would be 
hospitalized approximately one week and then his ankle would 
be immobilized for 6 weeks thereafter.

A VA clinical noted dated October 31, 1997, shows that the 
veteran requested an opinion that the right ankle surgery was 
needed as a result of the service-connected left ankle 
disorder.  The doctor commented that it was possible but he 
could not say definitely and the matter was open to 
conjecture.

A November 1997 VA clinical note stated that the veteran had 
recent surgery on the right ankle and must not ambulate on 
the right foot for 6 to 8 weeks.

A December 1997 VA clinical note shows the veteran was 6 
weeks post a procedure on the right ankle and inversion 
injury.  The cast was in good shape and the wound was healed.  
He was to wear a boot walker and avoid inversion.  He was off 
work and was to return in 4 weeks.  

At the hearing in May 1998 the veteran testified that on 
March 31, 1997, he was stepping out of the back of a truck 
onto his left ankle which cramped up on him and gave out, 
causing him to land wrong on his right ankle.  At the hearing 
in December 2001 the veteran stated that he felt that his 
current right ankle problems, stretching of the ligaments and 
pain, were due to overuse caused by his service-connected 
left ankle disability.  He noted that he had undergone 
multiple surgeries on his left ankle and was using crutches 
due to recent left ankle surgery, causing him to put 250 
pounds on the right ankle with resulting pain and stretching 
of right ankle ligaments.

The record clearly establishes that the veteran injured his 
right ankle on March 31, 1997, when he stepped off a truck 
and twisted the ankle.  A VA clinical note dated April 4, 
1997, reflects that the veteran reported that his left ankle 
gave out and he hit the curb with his right ankle.  In a 
statement dated in August 1997 the veteran reported that he 
experienced a bad cramp in the left ankle which caused him to 
fall and injure his right ankle on March 31, 1997.  In 
October 1997 a VA physician commented that it was possible 
that the right ankle injury was due to the service-connected 
left ankle disability, but he could not offer a definitive 
opinion as to this matter.  At the hearing in May 1998 the 
veteran testified that on March 31, 1997, he was stepping out 
of the back of a truck onto his left ankle which cramped up 
on him and gave out, causing him to land wrong on his right 
ankle.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

The veteran has testified before the undersigned Board 
Member.  The Board finds that the veteran's testimony is 
entirely credible.  The Board may not ignore a veteran's 
sworn testimony simply because he is an interested party; it 
must account for and explain its reasons for rejecting the 
testimony.  Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991).  While the veteran is not competent to provide a 
medical diagnosis, he is competent to offer an eyewitness 
account not only of his symptoms, but also as to events of 
which he has personal knowledge and personal observations, 
such as cramping of an ankle at a particular point in time 
causing him to fall.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  It is well known that contemporaneous lay statements 
may be more probative that statements made many years later.  
In this case, within days of the March 31, 1997, right ankle 
injury, the veteran reported for treatment purposes that the 
right ankle injury was the result of his left ankle 
disability.  There is no evidence to rebut this credible and 
competent evidence.  The preponderance of the evidence is not 
against the claim.  Accordingly, the veteran is entitled to 
the grant of service connection for residuals of the March 
31, 1997, right ankle injury.


ORDER

An evaluation in excess of 20 percent, prior to November 7, 
2001, for residuals of a left ankle injury, status post 
Chrisman-Snook reconstruction and arthroscopy with 
anterolateral ankle decompression, is denied.  

A 10 percent rating for the neurologic residuals of a left 
ankle injury, mild incomplete paralysis of the sural branch 
of the external popliteal or common peroneal nerve and the 
superficial peroneal nerve, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

Service connection for a right ankle disability as secondary 
to the service-connected left ankle disorder is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


